Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted Remarks, filed July 1st, 2022, and has amended claims 1 and 9 to 11. 
Regarding the drawing objection previously presented, Applicant has submitted a new drawings for Figure 8. Therefore the drawing objection is moot as the new drawing has been updated.
Regarding the 112(f) interpretations, Applicant has not presented any objections to the interpretations. Therefore, the interpretations are maintained.
Regarding the 112(b) rejections, Applicant has amended claim 1 and has also amended the specification to be consistent with the amendments language without changing the numbers to items. Therefore the Figures are still consistent with the specification and the claims. 
It is noted that with regards to the previous rejection to claim 1 for reciting “the tube” in lines 12, 14, and 17, Applicant appears to have attempted to overcome this rejection by removing “tube” from “upper tube plate.” While Applicant’s updates are appreciated, Examiner respectfully notes that this amendment doesn’t necessarily rectify the inherent ambiguity of “the tube” still being recited in lines 12, 14, and 17. Presumably, “the tube” is derived from “a plurality of tubes” as recited in line 9. It’s still unclear, however, which tube of these plurality of tubes is being referenced to. Examiner respectfully requests the Applicant to make further amendments to claim 1 (in line with the original disclosure) to rectify this issue, and to pay careful attention to avoiding any potential new matter introduced into claim 1.
	Therefore, the 112(b) rejection is maintained on claim 1.
Dependent claims 2-20 are subsequently rejected.
It is also noted that Applicant has amended line 21 to address the ambiguity previously associated with “a sealing means”, rendering the separate 112(b) rejection to claim 1 moot.
Regarding the new specification, Applicant appears to have modified the specification in all instances of the term “lower tube plate” (item 270) and “upper tube plate” (item 220) so that the amended claim is consistent with the specification. As the modification does not affect the interpretation of the claimed subject matter and Applicant has indicated everywhere there was a modification, Examiner does not interpret the change to introduce new subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the three instances of the “the tube” recited in lines 12, 14, and 17 render the claim indefinite, since line 9 recites “a plurality of tubes.” It’s not entirely clear if “the tube” is a reference to a separate and different item that may be considered a tube or one tube of the “a plurality of tubes”. For the purpose of substantive examination, the latter interpretation will be taken. Claim 1 should be amended to clarify this ambiguity.
Dependent claims 2 to 20 are also rejected for virtue of dependence from claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daugirda (US Patent No. 3823704) teaches power burner application to fin tube heat exchanger.
Lovato (US Publication No. 20090223655) teaches a heat exchanger particularly for thermal generators.
Choi (US Publication No. 20140373794) teaches a hot water storage tank-type condensing boiler having multi-stage structure.
Smelcer (US Publication No. 20110146594) teaches a fire tube heater.
Steinhafel (US Publication No. 20120291719-A1) teaches a water heater with multiple heat exchanging stacks.
Pacholski (US Publication No. 20120080172) teaches a heat exchanger.
Smelcer (US Patent No. 9097436) teaches an integrated dual chamber burner with remote communicating flame strip.
Ferguson (US Publication No. 20090165733) teaches an inwardly firing burner and uses thereof.
Young (US Patent No. 8512034) teaches a gas pilot burner assembly.
Bodnar (US Publication No. 20020092482) teaches a burner.
Tramontini (US Patent No. 2990877) teaches a vehicle heater burner.
Kim (US Publication No. 20160061445) teaches a dual venturi for combustion device.
Kim (US Publication No. 20150056563) teaches a dual venturi for combustor.
Dalhuisen (US Patent No. 5338184) teaches a gas burner system, gas burner and a method for combustion control.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762